Citation Nr: 0840955	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  02-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for residuals of fracture, first proximal phalanx.

2.  Entitlement to an increased (compensable) initial 
evaluation for residuals of a fractured skull.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1998. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  The case was 
previously before the Board and remanded for further 
development in July 2003, July 2005, and June 2007.  The case 
has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture, 
first proximal phalanx (thumb), is not manifested by any form 
of ankylosis.  

2.  The veteran's service-connected residuals of a fractured 
skull are manifested by deformity of the left side of the 
face at the temporal region, which has a slight bulging.  
There is no pain, inflammation, osteomyelitis or bone 
neoplasm.  There are no linear or depressed skull fractures.  
There is no brain hernia noted and imaging revealed a normal 
skull.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a disability of 
the veterans thumb have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code 5224 (2007).

2.  The criteria for a compensable rating for a disability of 
the skull have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5296 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated March 2003, 
November 2004, August 2005, October 2006, July 2007 and May 
2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increase initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that the current evaluations 
assigned for his conditions do not accurately reflect the 
severity of those disabilities.  Disability evaluations are 
determined by evaluations the extent to which a veteran's 
service-connected condition adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required by that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.1.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  While the veteran's entire history is 
reviewed when assigning a disability evaluation, where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.

In a March 2000 rating decision, the RO granted service 
connection for several disabilities, including the veteran's 
fractured skull and fractured first proximal phalanx and 
assigned noncompensable disabilities ratings for both.  The 
veteran appealed those ratings in January 2001.  As noted 
above, these issues were the subject of prior remands by the 
Board in July 2003, July 2005 and June 2007.  

In June 2007, after making decisions on two other ratings, 
the Board remanded the ratings for residuals of a skull 
fracture and for residuals of a fracture, first proximal 
phalanx.  The rating for residuals of the veteran's first 
proximal phalanx fracture was remanded for failure to notify 
the veteran of the former and revised language of the 
Diagnostic Codes used to rate the joints of the digits of the 
hands.  The rating for residuals of the veteran's skull 
fracture was remanded for a VA examination to determine the 
severity and symptoms of that disability.

As the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


Residuals of Fracture First Proximal Phalanx

Injuries of the first proximal phalanx (the thumb) are 
covered under Diagnostic Code 5224.  Under that code, 
ankylosis of the thumb warrants a 10 percent rating if the 
ankylosis is favorable.  Service connection is also available 
at 20 percent if the ankylosis is unfavorable.  

A VA examination from August 2006 showed a history of injury 
to the veteran's first proximal phalanx (thumb).  There was 
no ankylosis or deformity.  Hand strength and dexterity were 
within normal limits.  Range of motion of the thumb was from 
zero to 80 degrees without additional loss on repetitive use.  
X-ray examination showed the soft tissues, bones and joints 
to be within normal limits.  The examiner determined that 
there were no residuals from the fracture to the veteran's 
first proximal phalanx and no evidence of significant effect 
on daily activities or on usual occupation. 

Based on this record, the Board finds that the evidence does 
not support assignment of a compensable evaluation for 
residuals from a fracture to the veteran's first proximal 
phalanx.  In this regard, the Board points out that there is 
no evidence of any ankylosis.  Therefore, it is the Board's 
opinion that the evidence does not demonstrate entitlement to 
a compensable rating for residuals from a fracture to the 
veteran's first proximal phalanx.  The claim is denied.

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran does 
not claim, and the evidence does not show, a demonstrated 
interference with employment.  Nor does the evidence show 
frequent hospitalization or that manifestations of the 
disability exceed those contemplated by the schedular 
criteria.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In granting service connection for residuals of a fracture to 
the first proximal phalanx, the RO assigned an effective date 
for the grant of March 2000.  The Board has reviewed the 
evidence on file, and concludes that the underlying level of 
severity for the veteran's residuals has remained at the 
noncompensable level since the award of service connection.  
For the reasons enumerated above, and because there is no 
indication of greater disability than that described above 
during the period beginning March 2000, a compensable rating 
is not warranted for any time since the award of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Residuals of Skull Fracture

Injuries of the skull are covered under Diagnostic Code 5296.  
Under that code a loss of part of the skull warrants a 10 
percent rating if the area affected is smaller than the size 
of a 25-cent piece.  Service connection is also available at 
higher percentages for larger affected areas or if there is a 
brain hernia.

In a report from a VA examination conducted in October 2007 
the examiner documented that the disability originated with a 
hairline fracture to the left side of the skull.  The 
examiner noted no history of bone neoplasm or osteomyelitis.  
He also noted that there was no inflammation, pain, fracture 
site motion, fever or general debility.  The examiner did 
note some deformity as evidenced by a slight bulging of the 
left side of the face/temporal region, but a radiology report 
noted that the veteran had a normal skull.  The examiner 
opined that there was no general occupational effect or 
effect on usual daily activities.  These findings were more 
detailed but consistent with those from a VA examination in 
August 2006.

Based on this record, the Board finds that the evidence does 
not support assignment of a compensable evaluation for 
residuals from the veteran's skull fracture.  In this regard, 
the Board points out that there is no evidence of any loss of 
part of the skull.  Moreover, the evidence does not show, and 
the veteran does not appear to claim, any current functional 
loss due to his in-service skull fracture.  Therefore, it is 
the Board's opinion that the evidence does not demonstrate 
entitlement to a compensable rating for residuals from the 
veteran's skull fracture.  The claim is denied.

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran does 
not claim, and the evidence does not show, a demonstrated 
interference with employment.  Nor does the evidence show 
frequent hospitalization or that manifestations of the 
disability exceed those contemplated by schedular criteria.  
Therefore, assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In granting service connection for residuals of a skull 
fracture, the RO assigned an effective date for the grant of 
March 2000.  The Board has reviewed the evidence on file, and 
concludes that the underlying level of severity for the 
veteran's residuals has remained at the noncompensable level 
since the award of service connection.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
period beginning March 2000, a compensable rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

A higher (compensable) initial evaluation for residuals, 
first proximal phalanx, is denied.

A higher (compensable) initial evaluation for residuals from 
a skull fracture is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


